Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Detailed Action
Claim Rejections - 35 USC § 103
   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-4, 6-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (11,179,064) taking Official Notice under MPEP 2144.03.

     With respect to claim 1, Ng teaches a  mobile device 101 (col. 11, lines 50-55) for inspecting, comprising:
 a camera or a set of cameras 102, see col. 10, lines 50-53; a  memory (one or more memories), see  col. 10, lines 57-61 and  col. 13, lines 25-27; processor (one or more processors), see col. 10, line 59, col. 13, lines 20-29; wherein instructions (col.10, lines 
The process identifies a location  associated with the individual inspection of a person falling by defining  location information or zones, as described from col. 12, line  59 to col. 12, line 2.  Ng teaches the transfer of images to a server 204,  col. 11, lines 40-45, 52-60 and col. 12, lines 27-32, including the location or zones where the human has been identified as having fallen.
     Ng teaches wherein  modules 116 and 118 maintain the task of positively identifying the fallen individual, with relative degrees of certainty using a checklist, such as a person-ID dictionary, described  at col. 13, lines 54-64 and identifying an alarm, see para. 14, lines 25-30.
     Ng teaches a  an output device, such as a display (located on mobile devices, illustrated in figure 2) see also  col. 35, lines 40-50 for performing  the results of the processors. Ng teaches the display of the results generated by processors 1004 and neural network accelerators 1012. 
     What is not specifically discussed by Ng is  the types of information that are displayed on the screens. However,  the examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, that  task or checklist of zones be displayed on the output device, for indicating the fallen individual as well as the location of the fall.  The examiner further contends that it can be predicted or even  inferred that the location of the individual and 
    Also what is not suggested by Ng is the  inspection item being a “device”. Instead it is a human that is being inspected of having fallen.
    However, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention,   that the same  human that is being inspected of falling as taught by Ng, could be the same item or one similar to it as discussed by the claimed limitation.  In other words, it is highly probably and predictable that if one can inspect a person falling or whose behavior is defined as being aberrant, then the same process of inspection could be applied to other things such as instruments or devices. Ng teaches using image recognition,  neural networks to determine different poses, among other things, to identify object. This technology can be used to inspect other objects/devices to determine, likewise is they are operating in a prescribed manner or whose appearance is of that of a prescribed manner. 

     With respect to claims 2, 7 and 13, Ng teaches the use of a speaker for outputting the results of the processor. See col. 35, lines 45-50 and col. 36, lines 1-6.
     What is not specifically discussed by Ng is  the types of information that are outputted to the speaker. However,  the examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, that  task or checklist of zones be outputted to  a speaker device,  for 

     With respect to claims 3, 8 and 14,  Ng teaches a microphone for receiving audio input, see col. 36, line 2 and figure 13. Ng does not teach specifically that the input from the microphone is part of the checklist however, it is predictable that the microphone can be used to identify the fallen including the place of the fall which could be part of the information of a checklist. Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to use the microphone to allow the fallen individual  to identify who they are and the location of their fall assuming that they were conscious thereafter. It is predictable and a matter of common sense to use microphones to input date associated with the location and well being of an individual. 

     With respect to claims 4, 9 and 15, Ng teaches all of the subject matter upon which the claim depends except for input of the first and second  audible input questions  and output statements as claimed.
     However, a microphone is well known in the art for speaking wherein the speaking is predictable to include an unlimited number of questions or statements.


     With respect to claim 6, Ng teaches a method, implemented  by a storage device having stored thereon instructions to at least one processor, see col. 13, lines 26-30, wherein a display of checklist information is provided on mobile device 1000 comprising: capturing by a camera(s) 1010  of a computer device 1000, see also col. 10, lines 50-53; identifying location information  via  sensors 202-1 to 202-n in combination with server 202 process identifies a location  associated with the individual inspection of a person falling by defining  location information or zones, as described from col. 12, line  59 to col. 12, line 2.  Ng teaches the transfer of images to a server 204,  col. 11, lines 40-45, 52-60 and col. 12, lines 27-32, including the location or zones where the human has been identified as having fallen.
    Ng teaches a network interface 1016  as a means for transmitting one or more images to the server 202 comprising a neural network 1012 illustrated in figure 10. 
Ng teaches wherein  modules 116 and 118 maintain the task of positively identifying the fallen individual, with relative degrees of certainty using a checklist, such as a person-ID dictionary, described  at col. 13, lines 54-64 and identifying an alarm, see para. 14, lines 25-30.
 Ng teaches the display of the results generated by processors 1004 and neural network accelerators 1012. 
     What is not specifically discussed by Ng is  the types of information that are displayed on the screens. However,  the examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, that  task or checklist of zones be displayed on the output device, for indicating the fallen individual as well as the location of the fall.  The examiner further contends that it can be predicted or even  inferred that the location of the individual and the task of showing the zone of the fall is displayed.  The examiner takes official notice that the showing of zones on a  display  regarding  where a person has fallen would have been recognized and  obvious to display these output characteristics to a display device.

     With respect to claim 11, Ng teaches a system, illustrated by figure 10, comprising a neural network 1012  configured to identify an inspected device (human being) from a plurality of features (pose of the human and facial features) and the location (zones where vision detectors detection the motion of the human); a server 202 to identify a check list of tasks such as: 1)  if the human has fallen; 2) the pose of the human having fallen; 3) the facial recognition of the person and 4) the personal identification of  the individual. Ng teaches a mobile device 1000 to capture via cameras 1010, one or more visual features of the identity of the human to be detected as part of the inspection process; cameras 1010 deposed in various zones for identifying the inspection item 
    Ng teaches all of the subject matter upon which the claim depends except for  inspection item being a “device”. Instead it is a human that is being inspected of having fallen.
    However, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention,   that the same  human that is being inspected of falling as taught by Ng, could be the same item or one similar to it as discussed by the claimed limitation.  In other words, it is highly probably and predictable that if one can inspect a person falling or whose behavior is defined as being aberrant, then the same process of inspection could be applied to other things such as instruments or devices. Ng teaches using image recognition,  neural networks to determine different poses, among other things, to identify object. This technology can be used to inspect other objects/devices to determine, likewise is they are operating in a prescribed manner or whose appearance is of that of a prescribed manner. 
Also what is not suggested by Ng is the  inspection item being a “device”. Instead it is a human that is being inspected of having fallen.
    However, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention,   that the same  human that is being inspected of falling as taught by Ng, could be the same item or one similar to it as discussed by the claimed limitation.  In other words, it is highly probably and predictable that if one can inspect a person falling or whose behavior is defined as being aberrant, then the same 

     With respect to claim 12, Ng teaches a non-transitory computer readable medium (col. 13, lines 25-30) having instructions stored thereon so that when executed by at least one processor, cause the processor of the mobile device 1000 to: cause a camera system 1010 to capture one or more images comprising a plurality of visual features, such as facial recognition, body pose of the inspected individual (device) of an inspection process.
     The process identifies a location  associated with the individual inspection of a person falling by defining  location information or zones, as described from col. 12, line  59 to col. 12, line 2.  Ng teaches the transfer of images to a server 204,  col. 11, lines 40-45, 52-60 and col. 12, lines 27-32, including the location or zones where the human has been identified as having fallen.
Ng teaches wherein  modules 116 and 118 maintain the task of positively identifying the fallen individual, with relative degrees of certainty using a checklist, such as a person-ID dictionary, described  at col. 13, lines 54-64 and identifying an alarm, see para. 14, lines 25-30.
Ng teaches a  an output device, such as a display (located on mobile devices, illustrated in figure 2) see also  col. 35, lines 40-50 for performing  the results of the processors. 
     What is not specifically discussed by Ng is  the types of information that are displayed on the screens. However,  the examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, that  task or checklist of zones be displayed on the output device, for indicating the fallen individual as well as the location of the fall.  The examiner further contends that it can be predicted or even  inferred that the location of the individual and the task of showing the zone of the fall is displayed.  The examiner takes official notice that the showing of zones on a  display  regarding  where a person has fallen would have been recognized and  obvious to display these output characteristics to a display device.


Claim Rejections - 35 USC § 103


Claims 5, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of St. Denis (2012/0297337).
     Ng teaches all of the subject matter upon which the claim depends  except for a specific teaching of displaying text boxes as part of the tasks to be performed by the display. 
      St. Denis teaches  a plurality of checklists, see para. 96, wherein  a set of instructions are processed by a processor  (described at para. 76, lines 15-16) .  The 
     Since Ng and St. Denis are both directed to  display device which allows a user to interface with a processor with instructions for taking user inputs, the purpose of  using text boxes and characters to allow a user to input a selection  of questions or comments, would have been recognized by Ng as set forth by St. Denis.

    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify any one of the processors used by Ng, to control a display for inputting user prompts for allowing a user to select or input certain inputs in response to text generated on the display. The use of displays for inputting information are notoriously well known and would have been contemplated by Ng in view of St. Denis.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664